DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 14 (line 2) and 18 (line 5) is objected to because of the following informalities:  
14. The semiconductor device structure as claimed in claim 9, wherein a top width of the dielectric structure is wider than a bottom width of the dielectric structure.  
18. The semiconductor device structure as claimed in claim 16, further comprising: a second dielectric structure adjacent to the contact structure and the gate electrode, wherein the contact structure is between the first dielectric structure and the second dielectric structure, and a third width of the second dielectric structure decreases toward the substrate.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 6, 8, 9, 14, 16, 17 and 18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chanemougame et al. US 10,374,040.


    PNG
    media_image1.png
    326
    739
    media_image1.png
    Greyscale

Regarding claim 1, Chanemougame et al. Fig. 9 discloses a semiconductor device structure, comprising: 
a substrate 100; 

a gate stack Fig. 2, col. 6, lines 41-47 formed across the first fin structure; 
a first source/drain structure 300 formed over the first fin structure 120 adjacent to the gate stack; 
a contact structure 720 formed over the first source/drain structure 300; and 
a dielectric structure 910 formed through the contact structure 720, wherein a bottom surface of the contact structure is wider than a top surface of the contact structure.  
Regarding claim 2, Chanemougame et al. discloses the semiconductor device structure as claimed in claim 1, further comprising: 
a liner layer 410 continuously sandwiched between the gate stack and the contact structure 720 and between the gate stack and the dielectric structure 910.  
Regarding claim 3, Chanemougame et al. discloses the semiconductor device structure as claimed in claim 2, wherein the first source/drain structure 300 is partially covered by the liner layer 410 Fig. 9.  
Regarding claim 6, Chanemougame et al. discloses the semiconductor device structure as claimed in claim 1, further comprising: 
a second fin structure 120 protruding from the substrate 100; 
a second source/drain structure 300 formed over the second fin structure 120, wherein the gate stack Fig. 2, col. 6, lines 41-47 extends over the second fin structure, and the contact structure 720 extends from the first source/drain structure 300 to the second source/drain structure 300.  
claim 8, Chanemougame et al. discloses the semiconductor device structure as claimed in claim 6, further comprising: 30a liner layer 710 continuously extends from the first source/drain structure 300 to the second source/drain structure 300.  
Regarding claim 9, Chanemougame et al. discloses a semiconductor device structure, comprising: 
a substrate 100; 
a fin structure 120 protruding from the substrate 100; 
a gate stack Fig. 2, col. 6, lines 41-47 formed across the fin structure; 
a spacer 230 formed over a sidewall of the gate stack; 
a source/drain structure 300 formed over the fin structure adjacent to the gate stack; 
a liner layer 410 formed covering a sidewall of the spacer over the source/drain structure; 
a contact structure 720 formed over the source/drain structure 300; and 
a dielectric structure 910 formed through the contact structure and partially covering the source/drain structure 300; 
wherein the contact structure 720 is in direct contact with the dielectric structure 910.  
Regarding claim 14, Chanemougame et al. discloses the semiconductor device structure as claimed in claim 9, wherein a top width of the dielectric structure 910 is wider than a bottom width of the dielectric structure 910 Fig. 9.  
claim 16, Chanemougame et al. discloses a semiconductor device structure, comprising: 
a substrate 100; 
a gate electrode Fig. 2, col. 6, lines 41-47 over the substrate; 
32a first source/drain structure 300 and a second source/drain structure 300 in the substrate Fig. 2; 
a contact structure 720 over the first source/drain structure 300, wherein a first width of the contact structure 720 increases toward the substrate 100; and 
a first dielectric structure 910 adjacent to the contact structure 720 and the gate electrode, wherein a second width of the first dielectric structure 910 decreases toward the substrate 100.  
Regarding claim 17, Chanemougame et al. discloses the semiconductor device structure as claimed in claim 16, wherein the first dielectric structure 910 is in direct contact with the contact structure 720.  

    PNG
    media_image2.png
    326
    739
    media_image2.png
    Greyscale

Regarding claim 18,  Chanemougame et al. discloses the semiconductor device structure as claimed in claim 16, further comprising: 
.  

Allowable Subject Matter
Claims 4, 5, 7, 10-13, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
4. The semiconductor device structure as claimed in claim 1, further comprising: 29a cap layer formed over the contact structure, wherein a top surface of the cap layer is substantially level with a top surface of the dielectric structure.  
5. The semiconductor device structure as claimed in claim 1, further comprising: a cap layer formed over the contact structure, wherein the cap layer covers an upper portion of a sidewall of the dielectric structure, and the contact structure covers a lower portion of the sidewall of the dielectric structure.  
7. The semiconductor device structure as claimed in claim 6, wherein the second source/drain structure is completely covered by the contact structure while the first source/drain structure is partially covered by the contact structure.  
10. The semiconductor device structure as claimed in claim 9, further comprising: a first cap layer formed over the contact structure, wherein an interface between the first 
11. The semiconductor device structure as claimed in claim 10, wherein an interface between the contact structure and the dielectric structure is substantially aligned with an interface between the first cap layer and the dielectric structure.  
12. The semiconductor device structure as claimed in claim 10, wherein a top surface of the first cap layer is narrower than a bottom surface of the first cap layer.  
13. The semiconductor device structure as claimed in claim 10, further comprising: a second cap layer formed over the gate stack, wherein the interface between the first cap layer and the contact structure is higher than an interface between the second cap layer and the gate stack.  
15. The semiconductor device structure as claimed in claim 9, wherein the liner layer continuously covers a sidewall of the contact structure and a sidewall of the dielectric structure.  
19. The semiconductor device structure as claimed in claim 18, further comprising: a cap layer over the contact structure and between the first dielectric structure and the second dielectric structure, wherein a fourth width of the cap layer increases toward the substrate.  
20. The semiconductor device structure as claimed in claim 19, wherein the cap layer is in direct contact with the contact structure, the first dielectric structure, and the second dielectric structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898